Phone: 551.444.8100                                                  RAPHAEL M. ROSENBLATT
Facsimile: 551.497.4665                                                Email: raphael@rosenblattlegal.com
www.rosenblattlegal.com                                                                  Attorney at Law
                                                                                   Member, NY &NJ Bars

                                                           December 3, 2019



       VIA ECF:
       Honorable Stewart D. Aaron, U.S.M.J.
       United States District Court, Southern District of New York
       Daniel Patrick Moynihan US Courthouse                                                 12/3/2019
       500 Pearl Street
       New York, NY 10007


                     Re:     Melwani v. New 32 America, Inc.
                             Civil Action No: 19-cv-08628


       Dear Magistrate Judge Aaron:

       This office represents Defendant New 32 America, Inc. d/b/a Nature Republic in
       this matter. A Rule 16 Initial Conference is presently scheduled before Your Honor
       on Tuesday, December 10, 2019 at 11:30 am. We write with the consent of Plaintiff
       pro se Prakash Melwani to request respectfully that the Court adjourn the Initial
       Conference to a date after January 27, 2020. This is the first request for an
       adjournment of the Initial Conference.

       Defendant New 32 America, Inc. only recently filed its Answer in this matter on
       November 22, 2019. Since that date (which included the intervening Thanksgiving
       holiday), the parties have been discussing possible early resolution of this matter
       (as well as two other pending matters brought by Plaintiff Melwani that are
       presently pending before the Southern District of New York), and we are
       optimistic that this case can be resolved. The request for a date after January 27,
       2020 is due to the fact that the undersigned counsel will be traveling out of the
       country from January 15, 2020 through January 26, 2020.




                 21 Main Street | Court Plaza South | Suite #305 | Hackensack, NJ 07601
Page 2 of 2

       We appreciate the Court’s courtesies and attention to this request.


       Respectfully submitted,

       ROSENBLATT LAW PC




       RAPHAEL M. ROSENBLATT
       For the Firm

       cc:    Prakash Melwani (via email and fax)




      Request GRANTED. The initial pretrial conference is adjourned until Monday, January 27, 2020
      at 10:00 a.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New York, NY
      10007. The Clerk of the Court shall mail this Order to pro se Plaintiff. SO ORDERED.
      Dated: December 3, 2019
